DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Eduardo Gonzalez on 3/11/21.
Regarding claim 46: 
In line 6, delete “the ground surface” and insert “a ground surface”.
In line 11, delete “the insulation layer of the insulated conductor” and insert “an insulation layer of an insulated conductor”. 
Regarding claim 47:
In line 9, delete “determine a rate of phase difference with respect to distance determined on the basis of position information stored in memory of the locator, the position information relating to a determined position of the locator when current and voltage measurements are measured” and insert “determine a rate of phase difference with respect to a distance determined on the basis of a position information stored in a memory of the locator, the position information relating to a determined position of the locator when current and voltage measurements are measured, wherein the determining of the rate of phase measurements includes determining a phase difference between the current signal and voltage signal”.

Allowable Subject Matter
Claims 1, 3-26, 28-33, 35-37, 39-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: A locator for detecting faults in an insulation layer of an insulated conductor buried beneath a ground surface, the insulated conductor carrying an alternating current, the locator comprising “a processor configured to (i)substantially synchronously sample the current signal and the voltage signal and (ii) determine, based on a variation in phase difference measurements of a phase difference determined between the current signal and the voltage signal, information regarding a length of a fault located in the insulation layer of the insulated conductor” in combination with all the limitations of claim 1. 
Regarding claim 37, prior art does not disclose or suggest: A method of detecting faults in an insulation layer of an insulated conductor buried beneath a ground surface, the method comprising: “determining, based on a variation in phase difference measurements of a phase difference determined between the current signal and the voltage signal, information regarding a length of a fault located in the insulation layer of the insulated conductor: and processing the current signal and the voltage signal substantially simultaneously” in combination with all the limitations of claim 37.
Regarding claim 46, prior art does not disclose or suggest: A non-transitory machine-readable storage medium storing instructions that, when executed by a processor in a portable computing device, cause the processor to: “determining a phase difference between the current signal and voltage signal; determining, based on a variation in phase difference measurements of 
Regarding claim 47, prior art does not disclose or suggest: A non-transitory machine-readable storage medium storing instructions that, when executed by a processor in a locator for detecting faults in an insulation layer of an insulated conductor buried beneath a ground surface, cause the processor to: “determine a rate of phase difference with respect to a distance determined on the basis of a position information stored in a memory of the locator, the position information relating to a determined position of the locator when current and voltage measurements are measured, wherein the determining of the rate of phase measurements includes determining a phase difference between the current signal and voltage signal” in combination with all the limitations of claim 47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        3/13/2021